Name: Council Decision (CFSP) 2015/1521 of 14 September 2015 repealing Decision 2013/320/CFSP in support of physical security and stockpile management activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in Libya and its region
 Type: Decision
 Subject Matter: international security;  politics and public safety;  defence;  Africa
 Date Published: 2015-09-15

 15.9.2015 EN Official Journal of the European Union L 239/142 COUNCIL DECISION (CFSP) 2015/1521 of 14 September 2015 repealing Decision 2013/320/CFSP in support of physical security and stockpile management activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in Libya and its region THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Council Decision 2013/320/CFSP (1) provided that the Union is to pursue the promotion of peace and security in Libya and the broader region by supporting measures aimed at ensuring sound physical security and stockpile management of the Libyan weapons arsenals by the Libyan state institutions in order to reduce the risks posed to peace and security by the illicit spread and excessive accumulation of small arms and light weapons (SALW) and their ammunition, including the fostering of effective multilateralism at the regional level. (2) The deterioration of the political and security situation forced most diplomatic missions and international staff to leave Libya after the violent events of the summer of 2014. (3) The United Nations-led political dialogue has not yet resulted in a political settlement between the main fighting factions. (4) There is no clarity as to when the situation in Libya will improve to such an extent that international staff can once again safely operate in Libya. (5) Decision 2013/320/CFSP should therefore be repealed. (6) The Union wishes to reaffirm its strong political commitment to support the responsible Libyan authorities in reducing the risks posed by the illicit spread and excessive accumulation of SALW and their ammunition, as soon as conditions in Libya allow it, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/320/CFSP is repealed. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 30 June 2015. Done at Brussels, 14 September 2015. For the Council The President J. ASSELBORN (1) Council Decision 2013/320/CFSP of 24 June 2013 in support of physical security and stockpile management activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in Libya and its region (OJ L 173, 26.6.2013, p. 54).